Case 4:20-cr-00141-SDJ-KPJ Document 19 Filed 06/11/20 Page 1 of 7 PageID #: 55




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 UNITED STATES OF AMERICA                         § SEALED
                                                  §
 v.                                               § No. 4.-20CR .
                                                  § Judge |
                                                  §
                                                  §
                                                  §
                                                  § JUM II 2020
                                                  §
 TERRENCE KEITH BARROW (5)                        § CLERK, U.S, DISTRICT CO.


                                     INDICTMENT
THE UNITED STATES GRAND JURY CHARGES:
                                       Count One

                                                      Violation: 18U.S.C. §§ 1951, and2
                                                      (Conspiracy to Interfere with Interstate
                                                      Commerce by Robbery, Aiding and
                                                      Abetting)

                                   THE CONSPIRACY

        From on or about May 1, 2020, and continuing through on or about June 11, 2020,

in the Eastern District of Texas and else here,




                                  Terrence Keith Barrow

the defendants, did knowingly, intentionally and unlawfully combine, conspire,

confederate, and agree together and with each other, and with others known and unknown

Indictment/Notice of Penalty
Page 1
Case 4:20-cr-00141-SDJ-KPJ Document 19 Filed 06/11/20 Page 2 of 7 PageID #: 56




to the Grand Jury, to commit a certain offense against the United States, to wit: to

obstruct, delay, affect or interfere with commerce by robbery or threats of physical

violence to person(s) in furtherance of a plan to obstruct, delay or affect commerce, in

violation of 18U.S.C. §§1951 and 2.

                                    OBJECT OF THE CONSPIRACY

         The object of the conspiracy was to unlawfully take and obtain personal property,

primarily consisting that of United States cu rency, from the persons and in the presence

of employees, owners, and agents of businesses against their will by means of actual and

threatened force, violence, and fear of immediate injury to their persons and property.

                                       MANNER AND MEANS

        It was part of the conspiracy that,




                               Terrence Keith Barrow, the defendants, and other persons known


and unknown to the Grand Jury, discussed and planned with each other, among other

things, a robbery that occurred at or near the residence of a business owner on or about

May 4, 2020, in Frisco, Texas, that resulted in the loss of personal property in the

appro imate amount of $16,000.

        At all times during the course and scope of the conspiracy, the above-mentioned

businesses conducted business in interstate commerce, and the conspiracy would have,


and did, in any way or degree, obstruct, delay, and affect, and attempt to obstruct, delay,

and affect, commerce as contemplated by 18 U.S.C. §1951.



Indictment/Notice of Penalty
Page 2
Case 4:20-cr-00141-SDJ-KPJ Document 19 Filed 06/11/20 Page 3 of 7 PageID #: 57




         1. It was further part of the conspiracy that the defendants and others known

and unknown to the Grand Jury formulated a plan and agreement, which, among other

things, included:

                 a. the acquisition of United States currency and other property;

                 b. the identification and surveillance of victims in preparation of the

                      robbery;

                 c. the acquisition of property for use in committing robbery;

                 d. the timing and means of transportation to commit robbery;

                 e. the roles of participation during the preparation for and commi ion of

                     robbery;

                 f. plans to avoid detection and apprehension by law enforcement.

                               OVERT ACTS OF THE CONSPIRACY
        To effect the object of the conspiracy,




                           Terrence Keith Barrow, the defendants, and other persons known

and unknown to the Grand Jury, committed overt acts within the Eastern District of

Texas, and elsewhere, including, but not limited to, the following:

        On or about May 4, 2019, in Frisco, Texas, a location within the Eastern District

of Texas,


                                                                            Terrence Keith

Barrow, and other persons known and unknown to the Grand Jury, aided and abetted



Indictment/Notice of Penalty
Page 3
Case 4:20-cr-00141-SDJ-KPJ Document 19 Filed 06/11/20 Page 4 of 7 PageID #: 58




each other, took personal property, to include (amounts are estimates), one Gold Ring

with place settings for five diamonds and multiple smaller stones valued at $500, one

Yellow Gold Ring with initials CCE engraved valued at $500, 300-500 loose diamonds

valued at $3,000, one two tone stainless Rolex watch valued at $9,000, an iPhone 8 with

black case valued at $800, a brown leather backpack valued at $200, assorted cash

denominations in the approximate amount of $2,000, miscellaneous credit/debit cards,

and a Texas driver's license, from the person against their will, by means of actual or

threatened force, violence, and fear of injury to their person.

        All in violation of 18 U.S.C. §§1951 and 2.

                                        Count Two

                                                  Violation: 18 U.S.C. § 924(c)(1)(A)
                                                  (Possession of a firearm in furtherance of
                                                  a crime)

         On or about May 4, 2020, within the Eastern District of Texas,




did knowingly possess a firearm, in furtherance of a crime of violence for which he may

be prosecuted in a Court of the United States, to wit: conspiracy to interfere with

interstate commerce by robbery, aiding and abetting.

        In violation of 18 U.S.C. § 924(c).




Indictment/Notice of Penalty
Page 4
Case 4:20-cr-00141-SDJ-KPJ Document 19 Filed 06/11/20 Page 5 of 7 PageID #: 59




            NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
         As a result of committing the offense charged in this Indictment, the defendants

shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461, all

property used to commit or facilitate the offenses, proceeds from the offenses, and

property derived from proceeds obtained directly or indirectly from the offenses,

including but not limited to the following:

         1. One semi-automatic handgun, manufacturer Beretta, caliber .40, bearing serial

             number 037125MC;

         2. One revolver handgun, manufacturer Smith and Wesson, caliber .357, bearing

             serial number CFC3254;

         3. One rifle, Century Arms RAS47, caliber 7.62 X 39mm long rifle, bearing serial

             number RAS47093 881;

        4. United States currency in the amount of $760.00 seized from the person of




         All such proceeds and/or instrumentalities are subject to forfeiture by the

government.




Indictment/Notice of Penalty
Page 5
Case 4:20-cr-00141-SDJ-KPJ Document 19 Filed 06/11/20 Page 6 of 7 PageID #: 60




                                          A TRUE BILL



                                          GRAND JURY TOREPERSON



STEPHEN J. COX
UNITED STATES ATTORNEY


                                                        &,/
ERNEST GONZALEZ Date
Assistant United States Atto ey




Indictment/Hotice of Penalty
Page 6
Case 4:20-cr-00141-SDJ-KPJ Document 19 Filed 06/11/20 Page 7 of 7 PageID #: 61




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

  UNITED STATES OF AMERICA                        § SEALED
                                                  §
  v.                                              § No. 4:20CR
                                                  § Judge
                                                  §
                                                  §
                                                  §
                                                  §
                                                  §
                                                  §
 TERRENCE KEITH BARROW (5)                        §
                                   NOTICE OF PENALTY

                                           Count One

Violation: 18 U.S.C. §§1951 and 2

Penalty: Imprisonment for a term of not more than twenty years; a fine not to exceed
                 $250,000.00; and supervised release of not more than three years.

Special Assessment: $100.00

                                          Count Two

Violation: 18 U.S.C. § 924(c)(1)(A)

Pen lty: Imprisonment for not less than five years to be served consecutive with any
                 other term; if the firearm is brandished, imprisonment for not less than
                 seven years; if the firearm is discharged, imprisonment for not less than ten
                 years; a fine not to exceed $250,000, or both; a term of supervised release
                 of not more than five years.

Special Assessment: $100.00




Indictment/Notice of Penalty
Page 7
